UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6234


CHAVIS ODELL PULLEN,

                    Petitioner - Appellant,

             v.

AARON S. JOYNER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-03426-HMH)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chavis Odell Pullen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chavis Odell Pullen appeals the district court’s order dismissing Pullen’s 28

U.S.C. § 2254 (2012) petition without prejudice for failure to comply with a court order

and failure to prosecute, and the district court’s order denying Pullen’s postjudgment

motion. We have reviewed the record and find no reversible error. Accordingly, we

grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. ∗ Pullen v. Joyner, No. 6:18-cv-03426-HMH (D.S.C. Jan. 17 & Feb. 11, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       ∗
         Although a certificate of appealability generally is required to appeal “the final
order in a habeas corpus proceeding,” 28 U.S.C. § 2253(c)(1)(A) (2012), we conclude
that none is required here because the district court’s dismissal for failure to comply with
a court order and failure to prosecute is unrelated to the merits of the § 2254 petition. See
Harbison v. Bell, 556 U.S. 180, 182-83 (2009).


                                             2